Citation Nr: 1309719	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  11-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left wrist fracture.  

2.  Entitlement to an initial compensable disability rating for a right thumb fracture.

3.  Entitlement to an initial compensable disability rating for hypertension.

4.  Entitlement to an initial compensable disability rating for left thigh lipoma.  

5.  Entitlement to service connection for chest pain (also claimed as heart condition and erratic heartbeat).

6.  Entitlement to service connection for a right shin splint.

7.  Entitlement to service connection for a left thumb fracture.

8.  Entitlement to service connection for a calcium buildup disability.  

9.  Entitlement to service connection for a left shin splint. 

10.  Entitlement to service connection for a left leg stretched ligament.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to May 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his June 2011 VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) in order to present testimony on his claims.  The Veteran's representative reiterated the Veteran's desire for a hearing in September 2011.  

Therefore, in order to comply with the Veteran's request, this appeal is REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

As indicated, on the June 2011 VA Form 9, and reiterated by the Veteran's representative in September 2011, the Veteran has requested a Travel Board hearing.  Consequently, he is entitled to this hearing before deciding his appeal.  38 C.F.R. § 20.700(a)(2012).  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

